DETAILED ACTION

Response to Amendment
The amendment filed on 10/19/2022 is acknowledged. Accordingly, claims 2-34 and 43-45 have been cancelled, claims 1, 35-42 and 49-55 have been amended; thus currently claims 1, 35-42 and 46-55 are pending.

Claim Objections
Claims 1, 37-39, 47-50 and 53-55 are objected to because of the following informalities:
 
In claim 1, the phrase “the light incident surface” on line 28, should be changed to -- a light incident surface  -- .

In claim 37, the phrases:
“wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and the outer edge of the cross section of each longitudinal strip-shaped protrusion is a convex curve of which the central region is higher than the two side regions, or the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and the outer edge of the longitudinal section of each transverse strip-shaped protrusion is a curve of which the central region is higher than the two side regions” in the claim, should be changed to:
-- wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and an outer edge of the cross section of each longitudinal strip-shaped protrusion is a convex curve of which a central region is higher than two side regions, or the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and an outer edge of the longitudinal section of each transverse strip-shaped protrusion is a curve of which a central region is higher than two side regions --.

In claim 38, the phrases:
“wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and the widths of the longitudinal strip- shaped protrusions are the same, or the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and the widths of the transverse strip- shaped protrusions are the same.” in the claim, should be changed to:
 – wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and widths of the longitudinal strip- shaped protrusions are the same, or the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and widths of the transverse strip- shaped protrusions are the same  -- .

In claim 39, the phrases:
“wherein the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces and the central region of each block-shaped protrusion is higher than the peripheral region” in the claim, should be changed to:
 – wherein the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces and a central region of each block-shaped protrusion is higher than a peripheral region  -- .

In claim 47, the phrases:
“wherein longitudinal cutting line of the light incident surface of each longitudinal strip-shaped protrusion is inclined from top to bottom towards the light emitting direction” in the claim, should be changed to:
 – wherein a longitudinal cutting line of the light incident surface of each longitudinal strip-shaped protrusion is inclined from top to bottom towards the light emitting direction -- .

In claim 48, the phrases:
“wherein the outer edge of the cross section of each longitudinal strip-shaped protrusion is a convex curve of which the central region is higher than the two side regions, and the outer edge of the longitudinal section of each transverse strip-shaped protrusion is a curve of which the central region is higher than the two side regions” in the claim, should be changed to:
 – wherein an outer edge of the cross section of each longitudinal strip-shaped protrusion is a convex curve of which a central region is higher than two side regions, and an outer edge of the longitudinal section of each transverse strip-shaped protrusion is a curve of which a central region is higher than two side regions -- .

In claim 49, the phrases:
“wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and the widths of the longitudinal strip- shaped protrusions are the same, or the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and the widths of the transverse strip- shaped protrusions are the same.” in the claim, should be changed to:
 – wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and widths of the longitudinal strip- shaped protrusions are the same, or the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and widths of the transverse strip- shaped protrusions are the same  -- .

In claim 50, the phrases:
“wherein the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces and the central region of each block-shaped protrusion is higher than the peripheral region” in the claim, should be changed to:
 – wherein the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces and a central region of each block-shaped protrusion is higher than a peripheral region  -- .

In claim 53, the phrases:
“wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and the outer edge of the cross section of each longitudinal strip-shaped protrusion is a convex curve of which the central region is higher than the two side regions, or the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and the outer edge of the longitudinal section of each transverse strip-shaped protrusion is a curve of which the central region is higher than the two side regions” in the claim, should be changed to:
-- wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and an outer edge of the cross section of each longitudinal strip-shaped protrusion is a convex curve of which a central region is higher than two side regions, or the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and an outer edge of the longitudinal section of each transverse strip-shaped protrusion is a curve of which a central region is higher than two side regions --.

In claim 54, the phrases:
“wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and the widths of the longitudinal strip- shaped protrusions are the same, or the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and the widths of the transverse strip- shaped protrusions are the same.” in the claim, should be changed to:
 – wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and widths of the longitudinal strip- shaped protrusions are the same, or the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and widths of the transverse strip- shaped protrusions are the same  -- .

In claim 55, the phrases:
“wherein the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces and the central region of each block-shaped protrusion is higher than the peripheral region” in the claim, should be changed to:
 – wherein the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces and a central region of each block-shaped protrusion is higher than a peripheral region  -- .

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 47, the phrase “wherein longitudinal cutting line of the light incident surface of each longitudinal strip-shaped protrusions”, on lines 1-3, is unclear. Claim 47 directly depends directly from claim 40, which directly depends from claim 1, and therefore there is insufficient antecedent basis for the longitudinal strip-shaped protrusions of claim 47.
The claims has been interpreted as best understood.

In claim 48, the phrase “wherein the outer edge of the cross section of each longitudinal strip-shaped protrusion is a convex curve of which the central region is higher than the two side regions, and the outer edge of the longitudinal section of each transverse strip-shaped protrusion is a curve of which the central region is higher than the two side regions.”, on lines 1-5, is unclear. Claim 48 directly depends directly from claim 40, which directly depends from claim 1, and therefore there is insufficient antecedent basis for the longitudinal or transverse strip-shaped protrusions of claim 48.
The claims has been interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 35, 37-38, 40-42, 46, 49, 51 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20200003381 A1, hereinafter, “Liao”, previously cited by the Examiner) in view of Simchak et al. (US 20200072428 A1, hereinafter, “Simchak”, previously cited by the Examiner) and further in view of Schug et al. (CN 102834662 A, hereinafter, “Schug”, previously cited by the Examiner)..

Regarding claim 1, Liao teaches a vehicle lamp illumination module (lighting module 800, see figures 1-13, and 14 to show common elements and features to all embodiments), comprising light sources (plurality of LED elements 8021, see fig 12), a low-beam primary optical element (light guiding element 100′, see fig 8a), a high-beam primary optical element (light guiding element 100, see fig 8a) and a secondary optical element (lens element 8042, see fig 11), wherein: 
the low-beam primary optical element (100’) is configured to guide light to be sequentially emitted (by 8021s) via the low-beam primary optical element (100’) and the secondary optical element (8042) to form a low-beam shape (as seen in fig 14), and the high-beam primary optical element (100) comprises multiple units (plurality of light guiding columns 11, see fig 2a), wherein surfaces of light emitting ends (first end surface A, see fig 2a) of the units (11) are connected to each other or integrally formed (with 100) to form a high-beam light emitting surface (light exit surface S1, see fig 1), and light incident ends (second end surface B, see fig 2a) of the units (11) have one-to-one correspondence (see figs 11-12) to the light sources (8021), so that the light can be sequentially emitted via the high-beam primary optical element (100) and the secondary optical element (8042) to form a high-beam shape (as seen in fig 13); 
the low-beam primary optical element (100’) comprises a low-beam light incident surface (second end surface B’, see fig 5a), a low-beam light guide portion (middle portion of plurality of light guiding columns 11′, see fig 5a) and a low-beam light emitting surface (light exit surface S1’, see fig 5a), wherein the low-beam light guide portion (middle portion of 11’) is configured to guide light received by the low-beam light incident surface (B’) to be emitted to the low-beam light emitting surface (S1’), a reflection portion (side surfaces of 11’, at least for TIR) is formed on the lower surface (lower surfaces of 11’) of the low-beam light guide portion (middle portion of 11’), multiple light guiding structures (see shape of 11’) which are sequentially arranged and have one-to-one correspondence (see figs 11-12) to the light sources (8021) are mounted on the low-beam light incident surface (B’), and a low-beam cut-off portion (transition slope T, see fig 5a) used for forming a low-beam shape cut-off line (cutoff line, see fig 5b and ¶ 28) is formed on the low-beam primary optical element (100’); and
the lower edge (lower edge of 100’) of the low-beam light emitting surface (S1’) of the low-beam primary optical element (100’) is connected with (via retaining element 300, see fig 7) the upper edge (upper edge of 100) of the high-beam light emitting surface (S1) of the high-beam primary optical element (100), and a wedge-shaped gap (see gap, not labeled but clearly seen in fig 8b) which is gradually increased (as seen in fig 8b) from front to rear (from S1 to B) is formed between the low-beam primary optical element (100’) and the high-beam primary optical element (100).

Liao does not explicitly teach the multiple units are multiple collimation units; and the multiple light guiding structures are multiple light condensing structures.
Simchak teaches a vehicle lamp illumination module (ADB headlamp 100, see figure 1-2) having light sources (first LED 101, 103, see fig 2), multiple units (first array 111, see fig 2) and multiple guiding structures (third array 113, see fig 2);
the multiple units (111) are multiple collimation units (see ¶ 26); and the multiple light guiding structures (113) are multiple light condensing structures (see ¶ 26).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the collimation feature as taught by Simchak in to the teachings of Liao, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted to the secondary optical element and spread light minimally as it propagates through the multiple units and multiple light guiding structures.

Liao as modified by Simchak does not teach wherein a low-beam region III forming structure used for forming a region III light shape is arranged on the light incident surface of the secondary optical element.
Schug teaches a vehicle lamp illumination module (illumination device, see figures 5 and 7) having light sources (light source Si, S2, see fig 5),  a low-beam primary optical element (collimator C1, see fig 5), a high-beam primary optical element (collimator c2, see fig 5) and a secondary optical element (projection lens 2, see fig 7);
wherein a low-beam region III forming structure (expansion element 21, see fig 7) used for forming a region III light shape (region 421, see fig 5) is arranged on the light incident surface (left surface of 2, as seen in fig 5) of the secondary optical element (2).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low-beam region III forming structure as taught by Schug in to the teachings of Liao as modified by Simchak in order to spread the low beam light more evenly. One of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted downwards the vehicle, and further increasing the view of pedestrians or animals at the road’s sides.

Regarding claim 35, Liao does not teach wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element; or 
the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element; or 
the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces.

Schug teaches wherein the low-beam region III forming structure (21) comprises multiple longitudinal strip-shaped protrusions (see shape of 21, better seen in fig 7) extending in the up-down direction (as seen in fig 5) of the secondary optical element (2).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low-beam region III forming structure as taught by Schug in to the teachings of Liao in order to spread the low beam light more evenly. One of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted downwards the vehicle, and further increasing the view of pedestrians or obstacles at the road’s sides.

Regarding claim 37, Liao does not teach wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and the outer edge of the cross section of each longitudinal strip-shaped protrusion is a convex curve of which the central region is higher than the two side regions, or 
the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and the outer edge of the longitudinal section of each transverse strip-shaped protrusion is a curve of which the central region is higher than the two side regions.

Schug teaches wherein the low-beam region III forming structure (21) comprises multiple longitudinal strip-shaped protrusions (see shape of cylindrical lens 210, better seen in fig 7) extending in the up-down direction (as seen in fig 5) of the secondary optical element (2), and the outer edge (see curved shape of edge of each 210) of the cross section of each longitudinal strip-shaped protrusion (210) is a convex curve (as seen in fig 7) of which the central region (see central region in annotated figure below) is higher than the two side regions (see side regions in annotated figure below).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low-beam region III forming structure as taught by Schug in to the teachings of Liao in order to spread the low beam light more evenly. One of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted downwards the vehicle, and further increasing the view of pedestrians or obstacles at the road’s sides.
Zoomed view of figure 7 of Schug with Examiner’s annotations has been reproduced below:.

    PNG
    media_image1.png
    699
    888
    media_image1.png
    Greyscale


Regarding claim 38, Liao does not teach wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and the widths of the longitudinal strip- shaped protrusions are the same, or 
the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and the widths of the transverse strip- shaped protrusions are the same.

Schug teaches wherein the low-beam region III forming structure (21) comprises multiple longitudinal strip-shaped protrusions (see shape of cylindrical lens 210, better seen in fig 7) extending in the up-down direction (as seen in fig 5) of the secondary optical element (2), and the widths (see widths of 210) of the longitudinal strip- shaped protrusions (210) are the same (evident from annotated figure above).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low-beam region III forming structure as taught by Schug in to the teachings of Liao in order to spread the low beam light more evenly. One of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted downwards the vehicle, and further increasing the view of pedestrians or obstacles at the road’s sides.

Regarding claim 40, Liao teaches wherein the light incident surface (rear surface of 8042) of the secondary optical element (8042) is a plane or a convex curved surface (better seen in fig 13a).

Regarding claim 41, Liao does not teach wherein an upper portion and middle portion region of the light incident surface of the secondary optical element is a plane in the up-down direction, a lower portion region of the light incident surface of the secondary optical element is a plane which is inclined towards the light emitting direction from top to bottom, and the low-beam region III forming structure is located on the lower portion region.
Schug teaches wherein an upper portion (see upper portion of 2 surrounding expansion element 21, see fig 7) and middle portion region (see middle region of 2 above 21) of the light incident surface (left surface of 2, as seen in fig 6) of the secondary optical element (2) is a plane in the up-down direction (better seen in fig 7), 
a lower portion region (lower region of 2) of the light incident surface (left surface of 2) of the secondary optical element (2) is a plane which is inclined (not labeled but seen in fig 6) towards the light emitting direction (towards the light exit surface of 2) from top to bottom, and the low-beam region III forming structure (21) is located on the lower portion region (lower region of 2).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low-beam region III forming structure as taught by Schug in to the teachings of Liao in order to spread the low beam light more evenly. One of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted downwards the vehicle, and further increasing the view of pedestrians or obstacles at the road’s sides.

Regarding claim 42, Liao does not teach wherein the low-beam region III forming structure comprises a section of protrusion structure which is arranged on the light incident surface of the secondary optical element and formed by connecting multiple longitudinal strip-shaped protrusions, or 
the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions which are sequentially arranged from the left edge of the light incident surface of the secondary optical element to the right edge of the light incident surface of the secondary optical element.

Schug teaches wherein the low-beam region III forming structure (21) comprises a section of protrusion structure (as seen in fig 7) which is arranged on the light incident surface (left surface of ) of the secondary optical element (2) and formed by connecting multiple longitudinal strip-shaped protrusions (see shape of cylindrical lens 210, better seen in fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low-beam region III forming structure as taught by Schug in to the teachings of Liao in order to spread the low beam light more evenly. One of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted downwards the vehicle, and further increasing the view of pedestrians or obstacles at the road’s sides.

Regarding claim 46, Liao does not teach wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element; or 
the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element; or 
the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces.

Schug teaches wherein the low-beam region III forming structure (21) comprises multiple longitudinal strip-shaped protrusions (see shape of 21, better seen in fig 7) extending in the up-down direction (as seen in fig 5) of the secondary optical element (2).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low-beam region III forming structure as taught by Schug in to the teachings of Liao in order to spread the low beam light more evenly. One of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted downwards the vehicle, and further increasing the view of pedestrians or obstacles at the road’s sides.

Regarding claim 49, Liao does not teach wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and the widths of the longitudinal strip- shaped protrusions are the same, or 
the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and the widths of the transverse strip- shaped protrusions are the same.

Schug teaches wherein the low-beam region III forming structure (21) comprises multiple longitudinal strip-shaped protrusions (see shape of cylindrical lens 210, better seen in fig 7) extending in the up-down direction (as seen in fig 5) of the secondary optical element (2), and the widths (see widths of 210) of the longitudinal strip- shaped protrusions (210) are the same (evident from annotated figure above).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low-beam region III forming structure as taught by Schug in to the teachings of Liao in order to spread the low beam light more evenly. One of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted downwards the vehicle, and further increasing the view of pedestrians or obstacles at the road’s sides.

Regarding claim 51, Liao does not teach wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element; or 
the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element; or 
the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces.

Schug teaches wherein the low-beam region III forming structure (21) comprises multiple longitudinal strip-shaped protrusions (see shape of 21, better seen in fig 7) extending in the up-down direction (as seen in fig 5) of the secondary optical element (2).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low-beam region III forming structure as taught by Schug in to the teachings of Liao in order to spread the low beam light more evenly. One of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted downwards the vehicle, and further increasing the view of pedestrians or obstacles at the road’s sides.

Regarding claim 53, Liao does not teach wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and the outer edge of the cross section of each longitudinal strip-shaped protrusion is a convex curve of which the central region is higher than the two side regions, or 
the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and the outer edge of the longitudinal section of each transverse strip-shaped protrusion is a curve of which the central region is higher than the two side regions.

Schug teaches wherein the low-beam region III forming structure (21) comprises multiple longitudinal strip-shaped protrusions (see shape of cylindrical lens 210, better seen in fig 7) extending in the up-down direction (as seen in fig 5) of the secondary optical element (2), and the outer edge (see curved shape of edge of each 210) of the cross section of each longitudinal strip-shaped protrusion (210) is a convex curve (as seen in fig 7) of which the central region (see central region in annotated figure above) is higher than the two side regions (see side regions in annotated figure above).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low-beam region III forming structure as taught by Schug in to the teachings of Liao in order to spread the low beam light more evenly. One of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted downwards the vehicle, and further increasing the view of pedestrians or obstacles at the road’s sides.

Regarding claim 54, Liao does not teach wherein the low-beam region III forming structure comprises multiple longitudinal strip-shaped protrusions extending in the up-down direction of the secondary optical element and the widths of the longitudinal strip- shaped protrusions are the same, or 
the low-beam region III forming structure comprises multiple transverse strip-shaped protrusions extending in the left-right direction of the secondary optical element and the widths of the transverse strip- shaped protrusions are the same.

Schug teaches wherein the low-beam region III forming structure (21) comprises multiple longitudinal strip-shaped protrusions (see shape of cylindrical lens 210, better seen in fig 7) extending in the up-down direction (as seen in fig 5) of the secondary optical element (2), and the widths (see widths of 210) of the longitudinal strip- shaped protrusions (210) are the same (evident from annotated figure above).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the low-beam region III forming structure as taught by Schug in to the teachings of Liao in order to spread the low beam light more evenly. One of ordinary skill in the art would have been motivated to make this modification to increase the amount of light emitted downwards the vehicle, and further increasing the view of pedestrians or obstacles at the road’s sides.

Allowable Subject Matter
Claims 36, 39, 50, 52 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 36, although Liao, Simchak and Schug teach the vehicle lamp as disclosed in claim 1 above, the prior art the prior art of the record fails to teach a longitudinal cutting line of the light incident surface of each longitudinal strip-shaped protrusions is inclined from top to bottom towards the light emitting direction.

Regarding claim 39, although Liao, Simchak and Schug teach the vehicle lamp as disclosed in claim 1 above, the prior art the prior art of the record fails to teach wherein the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces and a central region of each block-shaped protrusion is higher than a peripheral region.

Regarding claim 50, although Liao, Simchak and Schug teach the vehicle lamp as disclosed in claim 1 above, the prior art the prior art of the record fails to teach wherein the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces and a central region of each block-shaped protrusion is higher than a peripheral region.

Regarding claim 52, although Liao, Simchak and Schug teach the vehicle lamp as disclosed in claims and 41 above, the prior art the prior art of the record fails to teach a longitudinal cutting line of the light incident surface of each longitudinal strip-shaped protrusions is inclined from top to bottom towards the light emitting direction.

Regarding claim 55, although Liao, Simchak and Schug teach the vehicle lamp as disclosed in claims 1 and 41 above, the prior art the prior art of the record fails to teach wherein the low-beam region III forming structure comprises multiple block-shaped protrusions which are formed by connecting convex curved surfaces and a central region of each block-shaped protrusion is higher than a peripheral region.

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.

Applicant argues in pages 16-19 that claim 1 as amended is not taught by the prior art, stating that:
a) the reference Simchak is overcome in view of the amended limitations which includes elements of claim 34.
b) Shug does not teach the low-beam region III forming structure used for forming a region III light shape is arranged on the light incident surface of the secondary optical element, as required by claim 1, stating that the remaining part of the first beam L1 of Schug reaches the extension element 21 and is expanded, then projected onto the area 421 on the virtual screen 4, and the area 421 is located below the lower beam area 420.
c) the low beam area III of the instant application is located above the passing beam area.

The Examiner respectfully disagrees.
With respect to a) The reference Simchak was brought to teach the multiple units are multiple collimation units and the multiple light guiding structures are multiple light condensing structures, and Simchak was not brought to teach the limitations of claim 34.
With respect to b) The remaining part of L1, is part of the low beam pattern projected forward and shown below the X axis (as seen in fig 5). It appears, the applicant assumes the portion of light reaching the structure 21 does not form part of the projected low beam, and that the structure 21 only illuminates in the are 421’. This interpretation of Schug is incorrect. Note, the shape and functionality of the structures 210 of 21, described by Schug as cylindrical, are precisely shaped in that manner to widen light rays reaching them, as is known in the art of Optics. Further reviewing figure 7, it is clear there is no obstacle, mask or shield in front of 21 so that light rays exiting the secondary optical element only illuminate around the border of 420. Moreover, even if any blocking member existed, it would defeat Schug’s the goal of providing even spread illumination. 
With respect to c) Claim 1 and its dependent claims require the specific structure of a vehicle lamp. None of the claims require the result of the structural limitations provide a low beam III projected above the passing beam area.

Therefore, the prior art of record remains commensurate in scope for teaching the claimed limitations and the Applicants arguments in this regard are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875